UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials xSoliciting Material Under Rule 14a-12 CIRCUIT CITY STORES, INC. (Name of Registrant as Specified in Its Charter) WATTLES CAPITAL MANAGEMENT, LLC HKW TRUST MARK J. WATTLES JAMES A. MARCUM ELLIOTT WAHLE DON R. KORNSTEIN ANTHONY BERGAMO ALEXANDER M. BOND (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: -2- Wattles Capital Management, LLC (“WCM”), together with the other participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (“SEC”) in connection with the solicitation of proxies for the election of a slate of director nominees at the 2008 annual meeting of shareholders (the “Annual Meeting”) of Circuit City Stores, Inc., a Virginia corporation (“Circuit City”).WCM has not yet filed a proxy statement with the SEC with regard to the Annual Meeting. Item 1:The following is a transcript ofa televisioninterview on April 14, 2008 between Mark Wattles and Erin Burnett on CNBC. Erin:Blockbuster is making a billion dollar plus takeover bid for Circuit City, Circuit City investor Mark Wattles has been agitating for a management change at the very least to try to turn around the second biggest electronics chain in this country.You saw him last week right here on “Street Signs”, in fact he joined us and said, hey, I’m going to be talking to the board on Friday and then, well, interesting timing.Mark Wattles, CEO and Chairman of Wattles Capital Management, owner of 6 and a half percent stake of Circuit City, which he has amassed over the past few months is with us.Mark, good to be with you, you met with the board on Friday and I have to say it’s interesting here that not only do you yourself own some electronics stores, but you also, of course, used to be at Hollywood Video.Is this your deal? Mark:No, this isn’t my deal.This is Blockbuster’s deal. Erin:Alright, so here’s the question though.Did you sign off on it?Are you on board? Mark:Well, I certainly didn’t sign off on it.I mean, they’re working, you know, completely independent of me.I did call Carl Icahn this morning just so I could get confirmation that he was enthusiastic about this and willing to, you know, make sure the financing was put in place for the use of his own capital, which he confirmed with me that that’s the case.Erin, for me my role here is real simple, and that is I want to do whatever I can to get the highest value possible for my shares and other shareholder shares and the Blockbuster acquisition alternative certainly looks attractive at this point. Erin:So six to eight dollars, I mean, well look, when you consider where Circuit City was, you’re happy with that? Mark:You know, obviously I want eight and I’m sure they want six. Erin:Right. Mark:But I - I’m quite confident that if this board of Circuit City will let Blockbuster in to look at the information, that Blockbuster will see the same things that I’ve seen and see there’s significant opportunity for upside here at Circuit City, and hopefully that gets it closer to eight. Erin:Alright, and you said you spoke to Mr. Icahn and you believe the financing is in place because that appeared to be the Circuit City concern, hey guys, make sure your ducks are in a row, promise us you can get this done and then we’ll talk. Mark:Well, obviously I don’t know that the finances are in place but we all know who Carl Icahn is.I did get confirmation he supported the transaction and willing, you know, to put up capital to get the transaction done.Erin, I want to make one other point that people are kind of missing.Everybody is looking at the debt markets and saying its tough to get financing , but in one of my businesses we just got done financing inventory and in the inventory, you know, market, it’s not - it’s not problematic and Circuit City has 1.576 billion dollars worth of inventory they haven’t borrowed any money against and that’s another source of financing for this transaction. Erin:Alright, so you’re saying basically in the world of retail if you borrow against your collateral, right, the goods and the shelves in the back, there’s a market. Mark:Exactly.As a matter of fact, this little business that I’m talking about was able to borrow at the same interest rate as last year and at the same dollar amounts as last year as well, and they are in the middle of that transaction right now. Erin:Well, interesting.Hey, I didn’t expect to get the silver lining out of you, but I think I probably did, at least for the day.Alright, well, Mark, what is it - what is the vision here?Obviously there’s a Best Buy near me, competitor of Circuit City.I went in and they have a huge selection, right, of DVDs, and so it makes sense that you would potentially put Circuit City and Blockbuster together.I can see that logic.Is the goal to create basically an entertainment hub?How would you describe it? Mark:Well, you know, I don’t know, because that’s really going to be Jim Keyes’ role.You know, my perspective is that of a Circuit City shareholder.Erin, I appreciate being asked that because I’ve got quite a bit of background in the video space.I can see why Mr. Keyes would be enthusiastic about this transaction.I can think of a number of things that I think would be synergistic between these two companies, but I’ve not been involved with the process so I’m not sure I can answer exactly what they see as the synergies or what their plans are. Erin:Well, I’m sure they’ll put some questions to you since you have so much experience on the electronics and movies side.One last question for you, on Friday since you met with the board, do you have a sense as to whether they are now more open to agitators like yourself or overtures such as the one from Blockbuster, feel like this is now unsolicited but you get the feeling they’re open to something friendly? Mark:I mean, I thought our meeting was fairly productive, but you know, our topic wasn’t the sale of the company because, you know, there wasn’t a buyer at that point in time, but you know, it’s almost irrelevant.I mean, the shareholders are going to have an opportunity to vote on this transaction one way or the other.Either this board is going to take it to the shareholders or this board is going to face the shareholders voting to get rid of all of them and then I can assure you that the new board that I put in place will bring this transaction to the shareholders. Erin:Alright, well at six and a half shareholder voting it appears to be a yes in principal.Mark, thanks so much, appreciate it. Mark:Thank you. Item 2:On April 14, 2008, the Associated Press published the following news story: Blockbuster Offers to Buy Circuit City Monday April 14, 4:57 pm ET By David Koenig, AP Business Writer Blockbuster Offers More Than $1B for Circuit City, Which Questions Ability to Finance Offer DALLAS (AP) Blockbuster Inc., which has been busy trying to fix its own movie-rental business, is making a hostile takeover bid of just over $1 billion for Circuit City Stores Inc. with dreams of creating a huge chain that would sell electronic gadgets and rent movies and games. The offer is larger than Blockbuster's entire stock market value, but Chief Executive James Keyes said he was confident his company can swing the deal and that the move has the support of one of his board members, financier Carl Icahn, who could help with financing. Icahn, Blockbuster's largest shareholder, did not return calls for comment. Keyes said combining the companies would create a 9,300-store chain that could sell portable devices and entertainment for them, much like Apple Inc.'s stores. The larger Circuit City stores would have movie-rental stores inside, and Blockbuster locations would offer a limited selection of electronics. News of Blockbuster's bid for Circuit City, valued at up to $1.35 billion, sent the struggling retailer's shares up 27 percent on Monday. Blockbuster shares fell. Circuit City, the nation's second biggest consumer electronics chain, said it doubted Blockbuster could finance the deal and has resisted opening its books. Analysts said Blockbuster, which is undergoing its own turnaround effort, could be getting more than it can handle in Circuit City. The chain has been fighting a losing battle against rival Best Buy Inc. "Blockbuster is not thinking through how difficult the big-ticket consumer-electronics business is. It's pretty audacious to the point of potentially reckless," said Michael Pachter, an analyst with Wedbush Morgan Securities. "Look what happened to CompUSA and Good Guys and Ultimate Electronics," he said, ticking off the names of chains that failed. He said Circuit City could continue losing market share to Best Buy. BMO Capital Markets downgraded Blockbuster stock. Analyst Jeffrey Logsdon said he couldn't understand the strategic value of a hostile bid for Circuit City. He warned the fight could distract the movie-rental company from its own recovery. Blockbuster has struggled for several years to compete with cheap DVDs from retailers such as Wal-Mart Stores Inc., video on demand from cable and satellite TV operators, and the by-mail rental service of Netflix Inc. Since joining Blockbuster last summer, Keyes has dumped online customers who were costing more money than they brought in, and bought Movielink, a digital movie-downloading service operated by major Hollywood studios. Keyes said the moves were working. He said Monday that the company would report first-quarter net income of $30 million, a dramatic reversal of its loss of $49 million a year ago. Analysts were expecting a profit of about $20 million. Blockbuster approached Circuit City in December, and sent a letter in February to Circuit City CEO Philip Schoonover offering $6 to $8 per share. Keyes said he decided to go public Monday with a bid of "at least $6" per share, a 54 percent premium over Circuit City's closing stock price on Friday, after the retailer repeatedly refused to let Blockbuster see its books. By releasing his exchange with Schoonover, Keyes hoped to persuade Circuit City shareholders to support the bid despite management's reluctance. Circuit City said it has exchanged information with Blockbuster but wasn't convinced that the movie-rental chain could finance its offer. Circuit City advised its shareholders to take no action until the company board reviews the bid. Based on Circuit City's 168.4 million shares outstanding at the end of last year, the February offer of $6 to $8 per share valued Circuit City at $1.01 billion to $1.35 billion. Richmond, Va.-based Circuit City, with about 680 stores, lost its status as No. 1 American consumer electronics chain in the 1990s to Best Buy, which built bigger stores in better locations and operated more efficiently. Lately, Circuit City has been pinning its recovery on smaller concept stores, cost-cutting and its Firedog tech-service business. The company has laid off 3,400 retail workers and hired lower-paid replacements. The chain's management has been under pressure from shareholders to do something about a slump that has sent the shares tumbling from over $30 in mid-2006 to a low of $3.44 last month. The company swung to a profit of $4.85 million for its fiscal fourth quarter due to a $7.3 million tax benefit, but activist shareholder Wattles Capital Management is still seeking better profits and the ouster of Schoonover and the board. Mark J.
